Title: 73. A Bill against Conspirators, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it declared and enacted by the General Assembly, that conspirators be they that do confederate or bind themselves by oath, covenant, or other alliance that every of them shall aid and bear the other falsely and maliciously to move or cause to be moved any indictment or information against another on the part of the commonwealth, and those who are convicted thereof at the suit of the commonwealth, shall be punished by imprisonment and amercement at the discretion of a jury.
